EXHIBIT 4.1 CCRE COMMERCIAL MORTGAGE SECURITIES, L.P., Depositor, [MASTER SERVICER], Master Servicer, [SPECIAL SERVICER], Special Servicer, [OPERATING ADVISOR], Operating Advisor [CERTIFICATE ADMINISTRATOR], Certificate Administrator and [TRUSTEE], Trustee POOLING AND SERVICING AGREEMENT Dated as of [][], 20[] Commercial Mortgage Pass-Through Certificates Series 20[]-[] TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Defined Terms 3 Section 1.02 Certain Calculations 69 Section 1.03 Certain Constructions 72 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES Section 2.01 Conveyance of Mortgage Loans 73 Section 2.02 Acceptance by the Trustee, the Custodian and the Certificate Administrator 76 Section 2.03 Mortgage Loan Sellers’ Repurchase, Substitution or Cures of Mortgage Loans for Document Defects in Mortgage Files and Breaches of Representations and Warranties 77 Section 2.04 Representations and Warranties of the Depositor 81 Section 2.05 Representations, Warranties and Covenants of the Master Servicer 83 Section 2.06 Representations, Warranties and Covenants of the Special Servicer 85 Section 2.07 Representations, Warranties and Covenants of the Operating Advisor 87 Section 2.08 Execution and Delivery of Certificates; Issuance of Lower-Tier Regular Interests 88 Section 2.09 Miscellaneous REMIC Provisions 88 ARTICLE III ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS Section 3.01 Master Servicer to Act as Master Servicer; Administration of the Mortgage Loans 89 Section 3.02 Liability of the Master Servicer 93 Section 3.03 Collection of Certain Mortgage Loan Payments 93 Section 3.04 Collection of Taxes, Assessments and Similar Items; Escrow Accounts 93 Section 3.05 Collection Account; Distribution Accounts; Excess Liquidation Proceeds Reserve Account 95 Section3.05A Split-Loan Custodial Account 98 Section 3.06 Permitted Withdrawals from the Collection Account Section3.06A Permitted Withdrawals from the Split-Loan Custodial Account -i- Section 3.07 Investment of Funds in the Collection Account, the Distribution Accounts, the REO Account, the Interest Reserve Account, the Mortgagor Accounts, the Excess Liquidation Proceeds Reserve Account and Other Accounts Section 3.08 Maintenance of Insurance Policies and Errors and Omissions and Fidelity Coverage Section 3.09 Enforcement of Due-On-Sale Clauses; Assumption Agreements; Defeasance Provisions Section 3.10 Appraisal Reductions; Realization Upon Defaulted Mortgage Loans Section 3.11 Trustee and Certificate Administrator to Cooperate; Release of Mortgage Files Section 3.12 Servicing Fees, Certificate Administrator Fees and Special Servicing Compensation Section 3.13 Compensating Interest Payments Section 3.14 [Reserved.] Section 3.15 Access to Certain Documentation Section 3.16 Title and Management of REO Properties Section 3.17 Sale of Defaulted Mortgage Loans and REO Properties Section 3.18 Additional Obligations of the Master Servicer; Inspections; Obligation to Notify Ground Lessors; Delivery of Certain Reports to the Companion Loan Holder Section 3.19 Lock-Box Accounts, Escrow Accounts Section 3.20 Property Advances Section 3.21 Appointment of Special Servicer; Asset Status Reports Section 3.22 Transfer of Servicing Between Master Servicer and Special Servicer; Record Keeping Section 3.23 Interest Reserve Account Section 3.24 Modifications, Waivers and Amendments Section 3.25 Additional Obligations with Respect to Certain Mortgage Loans Section 3.26 Additional Matters Regarding Advance Reimbursement Section 3.27 Companion Loan Intercreditor Matters Section 3.28 Annual Compliance Statements Section 3.29 Annual Reports on Assessment of Compliance with Servicing Criteria Section 3.30 Annual Independent Public Accountants’ Servicing Report Section 3.31 Appointment and Duties of the Operating Advisor Section 3.32 Litigation Control ARTICLE IV DISTRIBUTIONS TO CERTIFICATEHOLDERS Section 4.01 Distributions Section 4.02 Statements to Certificateholders; Certain Reports by the Master Servicer and the Special Servicer Section 4.03 Compliance with Withholding Requirements Section 4.04 REMIC Compliance Section 4.05 Imposition of Tax on the Trust Fund -ii- Section 4.06 Remittances; P&I Advances ARTICLE V THE CERTIFICATES Section 5.01 The Certificates Section 5.02 Registration, Transfer and Exchange of Certificates Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates Section 5.04 Appointment of Paying Agent Section 5.05 Access to Certificateholders’ Names and Addresses Section 5.06 Actions of Certificateholders Section 5.07 Authenticating Agent Section 5.08 Appointment of Custodians ARTICLE VI THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE OPERATING ADVISOR AND THE CONTROLLING CLASS REPRESENTATIVE Section 6.01 Liability of the Depositor, the Master Servicer, the Special Servicer and the Operating Advisor Section 6.02 Merger or Consolidation of the Master Servicer, the Special Servicer and the Operating Advisor Section 6.03 Limitation on Liability of the Depositor, the Master Servicer, the Special Servicer, the Operating Advisor and Others Section 6.04 Limitation on Resignation of the Master Servicer, the Special Servicer or the Operating Advisor Section 6.05 Rights of the Depositor, the Trustee, the Certificate Administrator and the Companion Loan Holder in Respect of the Master Servicer and Special Servicer Section 6.06 Master Servicer, Special Servicer as Owner of a Certificate Section 6.07 Rating Agency Fees Section 6.08 Termination of the Special Servicer Without Cause Section 6.09 The Controlling Class Representative ARTICLE VII DEFAULT Section 7.01 Events of Default Section 7.02 Trustee to Act; Appointment of Successor Section 7.03 Notification to Certificateholders Section 7.04 Other Remedies of Trustee Section 7.05 Waiver of Past Events of Default and Operating Advisor Termination Events; Termination Section 7.06 Termination of the Operating Advisor -iii- ARTICLE VIII CONCERNING THE TRUSTEE AND THE CERTIFICATE ADMINISTRATOR Section 8.01 Duties of the Trustee and the Certificate Administrator Section 8.02 Certain Matters Affecting the Trustee and the Certificate Administrator Section 8.03 Neither the Trustee Nor the Certificate Administrator Is Liable for Certificates or Mortgage Loans Section 8.04 Trustee and Certificate Administrator May Own Certificates Section 8.05 Payment of Trustee Fees, Certificate Administrator Fees and Expenses; Indemnification Section 8.06 Eligibility Requirements for the Trustee and the Certificate Administrator Section 8.07 Resignation and Removal of the Trustee or the Certificate Administrator Section 8.08 Successor Trustee or Successor Certificate Administrator Section 8.09 Merger or Consolidation of the Trustee or the Certificate Administrator Section 8.10 Appointment of Co-Trustee or Separate Trustee Section 8.11 Access to Certain Information ARTICLE IX TERMINATION; OPTIONAL MORTGAGE LOAN PURCHASE Section 9.01 Termination; Optional Mortgage Loan Purchase ARTICLE X EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE Section 10.01 Intent of the Parties; Reasonableness Section 10.02 Succession; Subcontractors Section 10.03 Filing Obligations Section 10.04 Form 10-D Filings Section 10.05 Form 10-K Filings Section 10.06 Sarbanes-Oxley Certification Section 10.07 Form 8-K Filings Section 10.08 [Reserved] Section 10.09 Annual Compliance Statements Section 10.10 Annual Reports on Assessment of Compliance with Servicing Criteria Section 10.11 Annual Independent Public Accountants’ Servicing Report Section 10.12 Indemnification Section 10.13 Amendments Section 10.14 Regulation AB Notices -iv- ARTICLE XI MISCELLANEOUS PROVISIONS Section 11.01 Counterparts Section 11.02 Limitation on Rights of Certificateholders Section 11.03 Governing Law Section 11.04 Notices Section 11.05 Severability of Provisions Section 11.06 Notice to the Depositor and Each Rating Agency Section 11.07 Amendment Section 11.08 Confirmation of Intent Section 11.09 Third-Party Beneficiaries Section 11.10 Request by Certificateholders or the Companion Loan Holder Section 11.11 Waiver of Jury Trial Section 11.12 Submission to Jurisdiction Section 11.13 Regulation AB Section 11.14 Exchange Act Rule 17g-5 Procedures TABLE OF EXHIBITS ExhibitA-1 Formof Class [A-1] Certificate ExhibitA-2 Formof Class [A-2] Certificate ExhibitA-3 Formof Class [X-A] Certificate Exhibit A-4 Form of Class [X-B] Certificate ExhibitA-5 Formof Class [B] Certificate ExhibitA-6 Formof Class [C] Certificate ExhibitA-7 Formof Class [D] Certificate ExhibitA-8 Formof Class [E] Certificate ExhibitA-9 Formof Class [F] Certificate Exhibit A-10 Form of Class [G] Certificate ExhibitA-11 Formof ClassR Certificate ExhibitB Mortgage Loan Schedule Exhibit C Formof Request for Release Exhibit D Formof Distribution Date Statement Exhibit E-1 Formof Transferee Affidavit Exhibit E-2 Formof Transferor Letter Exhibit F-1 Formof Investment Representation Letter Exhibit F-2 Formof ERISA Representation Letter Exhibit G Securities Legend Exhibit H-1 Formof RegulationS Transfer Certificate for Transfers during Restricted Period Exhibit H-2 Formof RegulationS Transfer Certificate for Transfers after Restricted Period Exhibit I Formof Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to RegulationS Global Certificate during the Restricted Period Exhibit J Formof Transfer Certificate for Exchange or Transfer from Rule144A Global Certificate to RegulationS Global Certificate after the Restricted Period -v- Exhibit K Formof Transfer Certificate for Exchange or Transfer from RegulationS Global Certificate to Rule144A Global Certificate during the Restricted Period Exhibit L Formof Transfer Certificate for RegulationS Global Certificate during Restricted Period Exhibit M FormCertification to be Provided with Form10-K Exhibit M-1 Form of Investor Certification for Non-Mortgagor Affiliates Exhibit M-2 Form of Investor Certification for Mortgagor Affiliates Exhibit M-3 Form of Investor Certification Exhibit M-4 Form of Online Vendor Certification Exhibit N Certificate Administrator Certification Exhibit N-1 Formof Investor Certification for Non-Mortgagor Affiliates Exhibit N-2 Form of Investor Certification for Mortgagor Affiliates Exhibit N-3 Form of Investor Certification Exhibit N-4 Formof Confidentiality Agreement Exhibit O-1 Exception Report Exhibit O-2 Trustee Certification Exhibit P-1 Formof Certification to be Provided to Depositor by the Trustee Exhibit P-2 Formof Certification to be Provided to Depositor by the Master Servicer Exhibit P-3 Formof Certification to be Provided to Depositor by the Special Servicer Exhibit Q Supplemental Servicer Schedule Exhibit R List of Authorized Representatives of the Depositor Exhibit R-1 Form of Operating Advisor Annual Report ExhibitS [Reserved]. ExhibitT Servicing Criteria to be Addressed in Assessment of Compliance Exhibit T-1 Form of NRSRO Certification ExhibitU Additional Form10-D Disclosure Exhibit U-1 Form of Transferor Certificate for Transfer of the Excess Servicing Fee Right ExhibitV Additional Form10-K Disclosure Exhibit V-1 Form of Transferee Certificate for Transfer of the Excess Servicing Fee Right ExhibitW Form8-K Disclosure ExhibitX Formof Additional Disclosure Information ExhibitY Servicing and Subservicing Agreements -vi- Pooling and Servicing Agreement, dated as of [], 20[], among CCRE Commercial Mortgage Securities, L.P., as Depositor, [MASTER SERVICER], as Master Servicer, [SPECIAL SERVICER], as Special Servicer, [OPERATING ADVISOR], as Operating Advisor, [CERTIFICATE ADMINISTRATOR], as Certificate Administrator and [TRUSTEE], as Trustee. PRELIMINARY STATEMENT: (Terms used but not defined in this Preliminary Statement shall have the meanings specified in ArticleI hereof) The Depositor intends to sell pass-through certificates to be issued hereunder in multiple classes which in the will evidence the entire beneficial ownership interest in the Trust Fund consisting primarily of the Mortgage Loans.As provided herein, the Certificate Administrator will elect that two segregated portions of the Trust Fund be treated for federal income tax purposes as two separate REMICs (each, a “Trust REMIC” or, in the alternative, the “Upper-Tier REMIC” and the “Lower-Tier REMIC”).The Class[A-1], Class[A-2], Class[X-A], Class [X-B], Class[B], Class[C], Class[D], Class[E], Class[F] and Class[G] Certificates will represent “regular interests” in the Upper-Tier REMIC and the Upper-Tier Residual Interest will represent the sole class of “residual interests” in the Upper-Tier REMIC.There are also [8] classes of uncertificated Lower-Tier Regular Interests issued under this Agreement [(the Class[LA-1], Class[[LA-2], Class[LB], Class[LC], Class[LD], Class[LE], Class[LF] and Class[LG] Interests)], each of which will constitute a regular interest in the Lower-Tier REMIC, and the Lower-Tier Residual Interest will represent the sole class of “residual interests” in the Lower-Tier REMIC.The Lower-Tier Regular Interests will be held by the Trustee as assets of the Upper-Tier REMIC.The ClassR Certificates will represent the Lower-Tier Residual Interest and the Upper-Tier Residual Interest. UPPER-TIER REMIC The following table sets forth the designation, the approximate pass-through rate (the “Pass-Through Rate”), the initial principal amount (the “Original Certificate Principal Amount”)or Notional Amount (“Original Notional Amount”), as applicable, and the initial ratings given each Class by the Rating Agencies (the “Original Ratings”)for each Class of Certificates comprising the interests in the Upper-Tier REMIC created hereunder: Related Certificate Approximate Initial Pass-Through Rate (per annum) Original Certificate Principal Amount / Original Notional Amount(1) Original Ratings [RATING AGENCY]/[RATING AGENCY] (2) Class [A-1] [ ]% $
